DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Amendment filed May 05, 2022.  Claims 
1-13 are pending. Non-elected claims 14-20 were canceled. 
 
Claim Rejections - 35 USC § 112
Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, 
a) while being enabling for “… partially etching the first work function metal in the upper device region with a first sacrificial layer formed around the first work function metal to a height that does not exceed a height of a top surface of the dielectric a spacer layer, as recited in claim 5, 
but does not reasonably provide enablement for claim 4 of “…partially etching the first work function metal in the upper device region with an etch that exposes at least a portion of sidewalls of the dielectric spacer layer…”, since claim 4 is without having the first sacrificial layer formed around the first work function metal to a height that does not exceed a height of a top surface of the dielectric a spacer layer (as recited in claim 5 for protecting a portion of the first work function metal formed in the lower device region), the first work function metal formed in the lower device region is also etched during the step of etching away remaining portions of the first work function metal from surfaces of the channel layers in the upper device region, as recited in claim 4.  Consequently, no first work function metal would be remained in the semiconductor device, neither in the lower device region nor in the upper device region.

b) while being enabling for “…etching away remaining portion of the first work function metal from surface of the channel layers in the upper device region…” with a second sacrificial layer formed  to a height that does not reach a height of a lower surface of the channel layers of the upper device region, as recited in claim 6, 
but does not reasonably provide enablement for claim 4 of “…etching away remaining portions of the first work function metal from surfaces of the channel layers in the upper device region, since claim 4 is without having the second sacrificial layer formed to the height that does not reach the height of a lower surface of the channel layers of the upper device region (as recited in claim 6 for protecting a portion of the first work function metal formed in the lower device region), the first work function metal formed in the lower device region is also etched during the step of etching away remaining portions of the first work function metal form surface of the channel layers in the upper device region, as recited in claim 4.  Consequently, no first work function metal would be remained in the semiconductor device, neither in the lower device region nor in the upper device region.
Furthermore, re-claim 5, since claim 5 recites “…removing the first sacrificial layer after partially etching…” , and since claim 5 is without having the second sacrificial layer formed to the height that does not reach the height of a lower surface of the channel layers of the upper device region (as recited in claim 6 for protecting a portion of the first work function metal formed in the lower device region), the first work function metal formed in the lower device region is also etched during the step of etching away remaining portions of the first work function metal form surface of the channel layers in the upper device region, since there is not having any sacrificial layer for protecting the portion of the work function metal formed in the lower device region.  Consequently, no first work function metal would be remained in the semiconductor device, neither in the lower device region nor in the upper device region.

Accordingly, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims 4-6.

(Dependent claims are also rejected as depending on rejected indefinite base claim)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-4,7,8,10-13 are rejected under 35 U.S.C. 102(a)(2), as being anticipated by Cheng (2020/0294866).
Re-claim 1, Cheng teaches a method of forming a semiconductor device, comprising: forming a stack of channel layers 108/110 (Figs 1A-3B; para 45-48) including an upper device region 106 and a lower device region 104, wherein the upper device region is separated from the lower device region by a dielectric spacer layer (312,310,314 in Figs 3B,4B-7B; para 55-57); forming a first work function metal layer 804 (Fig 9B, para 69-70) on the channel layers 110 in the lower device region 104, wherein a height of the first work function metal layer 804 does not rise above the dielectric spacer layer 312 (Fig 9B); and forming a second work function metal layer 1002 (Fig 10B; para 71) on the channel layers 110 in the upper device region 106 and on the first work function metal layer 804 in the lower device region 104 (Fig 10A).  Re-claim 2, further comprising forming a gate dielectric layer 802 (Figs 8A-8B; para 67-68) on the channel layers 110 and on the dielectric spacer layer 312, before forming the first work function metal layer 804 (para 69).  Re-claim 3, wherein the gate dielectric layer 802 of high-k oxide dielectric (paragraph 68) and the dielectric spacer layer 312 of silicon nitride are formed from different dielectric materials (312,310,314 in Figs 3B,4B-7B; para 55-57).  Re-claim 4, insofar as understood, wherein forming the first work function metal layer 804 (para 69-70; Figs 8-9) comprises: conformally forming a first work function metal 804 on the channel layers 110 of both the upper device region 106 and the lower device region 104 (Fig 8B, para 69); partially etching the first work function metal 804 in the upper device region 106 with an etch that exposes at least a portion of sidewalls of the dielectric spacer layer 312 (Fig 9B, para 70); and etching away remaining portions of the first work function metal 804 (Fig 9, para 70)from surfaces of the channel layers 110 in the upper device region 106.   Re-claim 7, further comprising: forming lower source/drain regions 502 (Fig 5B; para 60-61) on sidewalls of the channel layers 110 in the lower device region 104; and forming upper source/drain regions 604 (Fig 6B; para 63) on sidewalls of the channel layers 110 in the upper device region 106.  Re-claim 8, wherein forming the lower source/drain regions comprises: growing epitaxial material 502 (Fig 5B, para 60-61) from exposed sidewalls of the channel layers 110; and etching the epitaxial material 502 away from the channel layers 110 in the upper device region 106 (Fig 5B, para 61). Re-claim 10, wherein forming the stack of channel layers108/110  comprises: forming a stack of semiconductor layers (para 46,52; Figs 1-2) that include the channel layers 110, first sacrificial semiconductor layers 108, and second sacrificial semiconductor layers 112 (Figs 1-2; para 51-54,46); etching away the second sacrificial semiconductor layers 112 (para 48,56) to form a gap; forming the dielectric spacer layer 312 (Figs 3B, para 56) in the gap; and etching away the first sacrificial semiconductor layers 108 (Fig 7B, para 66).  Re-claim 11, wherein the channel layers 110 are each nanosheet semiconductor layers  (para 46,52; Figs 1-2).  Re-claim 12, wherein the first work function metal layer 804 (para 69-70) has a first conductivity type, and the second work function metal layer 1002 (para 71-74,43) has a second conductivity type, different from the first conductivity type (para 43).  Re-claim 13, a method of forming a semiconductor device, comprising: forming a stack of nanosheet semiconductor channel layers 110 (para 46,52; Figs 1-2), including an upper device region 106 and a lower device region 104, wherein the upper device region is separated from the lower device region by a dielectric spacer layer (312,310,314 in Figs 3B,4B-7B; para 55-57); forming lower source/drain regions 502 (Fig 5B, para 60-61), having a first conductivity type, on sidewalls of the channel layers 110 in the lower device region 104; forming upper source/drain regions 604 (Fig 6B; para 63), having a second conductivity type that is different from the first conductivity type, on sidewalls of the channel layers 110 in the upper device region 106; forming a first work function metal layer 804 (Fig 9B, para 69-70,43), having the first conductivity type, on the channel layers 110 in the lower device region 104, wherein a height of the first work function metal layer 804 does not rise above the dielectric spacer layer 312 (Fig 9B); and forming a second work function metal layer 1002 (Fig 10B; para 71,43), having the second conductivity type, on the channel layers 110 in the upper device region and on the first work function metal layer 804 in the lower device region 104 (Fig 10A).



Claims 1-3,7,8,10-13 are rejected under 35 U.S.C. 102(a)(2), as being anticipated by Xie (11,177,258).
Re-claim 1, Xie teaches a method of forming a semiconductor device, comprising: forming a stack of channel layers 210’b/214’b ,222’b,226’b (Fig 27; col 8, lines 1-31) including an upper device region 106 and a lower device region (col 5, lines 15-43), wherein the upper device region is separated from the lower device region by a dielectric spacer layer (1502/1502’; Figs 27,15-16; col 11, lines 16-27); forming a first work function metal layer 2002 (Figs 23-25; col 14, line 48 to col  15, line 54) on the channel layers 210’b/214’b in the lower device region, wherein a height of the first work function metal layer 2202  does not rise above the dielectric spacer layer 1502/1502’ (Fig 25; col 11, lines 16-27; col 25, line 43-65); and forming a second work function metal layer 2602 (Fig 27; col 16, line 54 to col 17, line 57) on the channel layers 222’b,226’b in the upper device region and on the first work function metal layer 2002 in the lower device region (Fig 27).  Re-claim 2, further comprising forming a gate dielectric layer 1804 (Fig 18; col 13, line 52-67) on the channel layers 210’b/214’b and on the dielectric spacer layer 1502’/1502 (col 11, lines 16-27), before forming the first work function metal layer 2002.  Re-claim 3, wherein the gate dielectric layer 1804 of high-k oxide dielectric (col 13, lines 52-67) and the dielectric spacer layer 312 of SiC are formed from different dielectric materials.  Re-claim 7,   forming lower source/drain regions 1706 (Figs 17,27; col 12, lines 16-67) on sidewalls of the channel layers 210’b/214’b in the lower device region; and forming upper source/drain regions 1710 (Figs 17,27; col 12, lines 16-67), on sidewalls of the channel layers 222’b,226’b in the upper device region.  Re-claim 8, wherein forming the lower source/drain regions 1706 (Figs 17,27; col 12, lines 16-67) comprises: growing epitaxial material (col 12, line 34-63) from exposed sidewalls of the channel layers; and etching (col 12, lines 58-64) the epitaxial material away from the channel layers in the upper device region. Re-claim 10, wherein forming the stack of channel layers comprises: forming a stack of semiconductor layers (Fig 2, col 6, lines 5-67) that include the channel layers 210’b,214’b-226’b, first sacrificial semiconductor layers 208’,212’-228’, and second sacrificial semiconductor layers 218’ (; etching away the second sacrificial semiconductor layers 218’ to form a gap 1302 (Figs 13,11; col 10, line 65 to col 11); forming the dielectric spacer layer 1502/1502’ (Fig 25; col 11, lines 16-27; col 25, line 43-65) in the gap; and etching away the first sacrificial semiconductor layers 206’,212’-228’ (Fig 18, col 13, lines 28-51).  Re-claim 11, wherein the channel layers 210’b,214’b-226’b are each nanosheet semiconductor layers (col 13, lines 28-51; col 6, lines 5-67).  Re-claim 12, wherein the first work function metal layer 2002 has a first conductivity type, and the second work function metal layer 2602  has a second conductivity type, different from the first conductivity type  (col 14, lines 50-64; line 48 to col 15; Fig 27).  Re-claim 13, Xie teaches a method of forming a semiconductor device, comprising: forming a stack of nanosheet semiconductor channel layers 210’b/214’b, 222’b,226’b (Fig 27; col 8, lines 1-31), including an upper device region and a lower device region, wherein the upper device region is separated from the lower device region by a dielectric spacer layer (1502/1502’; Figs 27,15-16; col 11, lines 16-27); forming lower source/drain regions 1706 (Figs 17,27; col 12, lines 16-67) having a first conductivity type, on sidewalls of the channel layers 210’b/214’b in the lower device region; forming upper source/drain regions 1710 (Figs 17,27; col 12, lines 16-67), having a second conductivity type that is different from the first conductivity type, on sidewalls of the channel layers 222’b,226’b in the upper device region; forming a first work function metal layer 2002 (Figs 23-25; col 14, line 48 to col  15, line 54), having the first conductivity type, on the channel layers 210’b/214’b in the lower device region, wherein a height of the first work function metal layer 2002 does not rise above the dielectric spacer layer 1502/1502’ (Fig 25; col 11, lines 16-27; col 25, line 43-65); and forming a second work function metal layer 2602 (Fig 27; col 16, line 54 to col 17, line 57), having the second conductivity type, on the channel layers 222’b,226’b in the upper device region and on the first work function metal layer 2002 in the lower device region (Fig 27).

Claims 1-4,7,10-13 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Frougier (10,510,622).
Re-claim 1, Frougier teaches (at Fig 1O;1A-1P; col 3, line 64 to col 8, line 6) a method of forming a semiconductor device, comprising: forming a stack of channel layers 125-135 (Figs 1A,1H; col 4, lines 15-58; col 5, lines 1-6 for channel layers 125; Fig 1H, col 6, lines 7-16), including an upper device region and a lower device region (Fig 1O, col 3, line 64 to col 5, lines 5,59-67), wherein the upper device region is separated from the lower device region by a dielectric spacer layer (210/175/160 in Fig 1H from the spacer material 200 col 6, lines 7-16; Fig 1D-1E; col 5, lines 24-52 for spacer layers 175/160); forming a first work function metal layer (255 in Figs 1K-1O; col 6, lines 41-67) on the channel layers 125 in the lower device region, wherein a height of the first work function metal layer (255 in Figs 1N-1O, located under the dielectric spacer layer 210 and on the channel layers 125) does not rise above the dielectric spacer layer (210,160); and forming a second work function metal layer (270 in Figs 1N-1O; col 7, lines 16-30) on the channel layers 125 in the upper device region and on the first work function metal layer 255 (Fig 1N-1O at left side for the second work function metal layer 270 on the first work function metal 255) in the lower device region.  Re-claim 2, further comprising forming a gate dielectric layer (col 6, lines 41-45 for high-k dielectric of hafnium oxide) on the channel layers 125and on the dielectric spacer layer 210/175/160, before forming the first work function metal layer 255.  Re-claim 3, wherein the gate dielectric layer (col 6, lines 41-45 for high-k dielectric of hafnium oxide) and the dielectric spacer layer (210/175/160  in Figs 1H,1D-1E; col 5, lines 48-52 for SiBCN low-k material; col 6, lines 7-16) are formed from different dielectric materials.  Re-claim 4, wherein forming the first work function metal layer comprises: conformally forming a first work function metal (255 in Fig 1K; col 6, lines 41-67) on the channel layers of both the upper device region and the lower device region; partially etching the first work function metal 255 (Figs 1K-1M ; col 6, lines 51-67 for etching back) in the upper device region with an etch that exposes at least a portion of sidewalls of the dielectric spacer layer 210,160,175 (Figs 1K-1M); and etching away remaining portions of the first work function metal 255 from surfaces of the channel layers 125 (Fig 1M. col 7, lines 10-15 for etching) in the upper device region.  Re-claim 7, further comprising: forming lower source/drain regions (225 in Fig 1I, col 6, lines 28-34) on sidewalls of the channel layers 125 in the lower device region; and forming upper source/drain regions (235 in Fig 1I, col 6, lines 28-34) on sidewalls of the channel layers 125 in the upper device region.  Re-claim 10, wherein forming the stack of channel layers comprises: forming a stack of semiconductor layers that include the channel layers 125 (Figs 1A,1H; col 4, lines 15-58; col 5, lines 1-6 for channel layers 125; Fig 1H, col 6, lines 7-16), first sacrificial semiconductor layers 130, and second sacrificial semiconductor layers 135; etching away the second sacrificial semiconductor layers 135 to form a gap 195 (Figs 1F-1H; col 6, lines 3-16); forming the dielectric spacer layer 210/200 (Fig 1H; col 6, lines 7-16) in the gap; and etching away the first sacrificial semiconductor layers 130 (Fig 1J; col 6 ,lines 35-40).  Re-claim 11, wherein the channel layers 125 are each nanosheet semiconductor layers (Figs 1A,1H; col 4, lines 45-58,15-58; col 5, lines 1-6 for channel layers 125; Fig 1H, col 6, lines 7-16).  Re-claim 12, wherein the first work function metal layer (255 in Figs 1K-1O; col 6, lines 51-67 for TiN of p-type device) has a first conductivity type, and the second work function metal layer (270 in Figs 1N-1O; col 7, lines 16-30 for TiC of N-type device) has a second conductivity type, different from the first conductivity type.  Re-claim 13: Frougier teaches (at Fig 1O;1A-1P; col 3, line 64 to col 8, line 6) a method of forming a semiconductor device, comprising: forming a stack of nanosheet semiconductor channel layers 125-135 (Figs 1A,1H; col 4, lines 15-58; col 5, lines 1-6 for channel layers 125; Fig 1H, col 6, lines 7-16), including an upper device region and a lower device region (Fig 1O, col 3, line 64 to col 5, lines 5,59-67), wherein the upper device region is separated from the lower device region by a dielectric spacer layer (210/175/160 in Fig 1H from the spacer material 200 col 6, lines 7-16; Fig 1D-1E; col 5, lines 24-52 for spacer layers 175/160); forming lower source/drain regions (225 in Fig 1I, col 6, lines 28-34), having a first conductivity type, on sidewalls of the channel layers 125 in the lower device region; forming upper source/drain regions (235 in Fig 1I, col 6, lines 28-34), having a second conductivity type that is different from the first conductivity type, on sidewalls of the channel layers 125 in the upper device region; forming a first work function metal layer (255 in Figs 1K-1O; col 6, lines 41-67), having the first conductivity type, on the channel layers 125 in the lower device region, wherein a height of the first work function metal layer (255 in Figs 1N-1O, located under the dielectric spacer layer 210 and on the channel layers 125) does not rise above the dielectric spacer layer; and forming a second work function metal layer (270 in Figs 1N-1O; col 7, lines 16-30), having the second conductivity type, on the channel layers 125 in the upper device region and on the first work function metal layer 255 (Fig 1N-1O) in the lower device region.


Claims 1-3,7-9,11-13 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Ando (10,236,217).
Re-claim 1, Ando teaches a method of forming a semiconductor device, comprising: forming a stack of channel layers 105a-105c (Figs 3,1-2; col 5, line 65 to col 6, line 45), including an upper device region and a lower device region (Fig 2, col 7, lines 56-64 for PFET upper region and NFET lower region), wherein the upper device region is separated from the lower device region by a dielectric spacer layer 132 (Fig 4, col 8, lines 25-55 for dielectric spacer layer 132); forming a first work function metal layer 165 (Fig 9, col 10, lines 15-36) on the channel layers 105a,105b in the lower device region (Fig 9 for NFET region), wherein a height of the first work function metal layer 165 (Fig 9) does not rise above the dielectric spacer layer 132; and forming a second work function metal layer 160 (Fig 9, col 10, lines 15-36) on the channel layers 105c,105d in the upper device region and on the first work function metal layer 165 (Fig 9, at the top of NFET) in the lower device region.  Re-claim 2, further comprising forming a gate dielectric layer (col 10, lines 1-15) on the channel layers 105a-105d and on the dielectric spacer layer 132, before forming the first work function metal layer.  Re-claim 3, wherein the gate dielectric layer (col 10, lines 1-15) and the dielectric spacer layer 132 (col 8, lines 41-50) are formed from different dielectric materials.  Re-claim 7, further comprising: forming lower source/drain regions 140 (Figs 4-5, col 8, lines 25-63) on sidewalls of the channel layers 105a,105b in the lower device region; and forming upper source/drain regions (142 in Fig 7, col 9, lines 27-51) on sidewalls of the channel layers 105c,105d  in the upper device region.  Re-claim 8, wherein forming the lower source/drain regions 140 (Figs 4-5, col 8, lines 25-63) comprises: growing epitaxial material 140 from exposed sidewalls of the channel layers 105a-105d; and etching the epitaxial material 140 away from the channel layers 105c,105d in the upper device region (Fig 5, col 8, lines 56-63).  Re-claim 9, wherein forming the upper source/drain regions comprises: growing epitaxial material (142 in Fig 7, col 9, lines 27-51) from exposed sidewalls of the channel layers 105c,105d in only the upper device region; and patterning the epitaxial material 142 (Fig 10, col 10, lines 41-53) such that at least a portion of the lower source/drain regions 140 has no epitaxial material 142 over it (Fig 10 at opening 175).  Re-claim 11, wherein the channel layers 105a-105d are each nanosheet semiconductor layers (col 5, lines 65 to col 6; Fig 1).  Re-claim 12, wherein the first work function metal layer 165 (Fig 9, col 10, lines 15-36) has a first conductivity type, and the second work function metal layer 160 (Fig 9, col 10, lines 15-36) has a second conductivity type, different from the first conductivity type. Re-claim 13, a method of forming a semiconductor device, comprising: forming a stack of nanosheet semiconductor channel layers 105a-105c (Figs 3,1-2; col 5, line 65 to col 6, line 45), including an upper device region and a lower device region (Fig 2, col 7, lines 56-64 for PFET upper region and NFET lower region), wherein the upper device region is separated from the lower device region by a dielectric spacer layer 132 (Fig 4, col 8, lines 25-55 for dielectric spacer layer 132); forming lower source/drain regions 140 (Figs 4-5, col 8, lines 25-63), having a first conductivity type, on sidewalls of the channel layers in the lower device region; forming upper source/drain regions (142 in Fig 7, col 9, lines 27-51), having a second conductivity type that is different from the first conductivity type, on sidewalls of the channel layers in the upper device region; forming a first work function metal layer 165 (Fig 9, col 10, lines 15-36), having the first conductivity type, on the channel layers in the lower device region, wherein a height of the first work function metal layer does not rise above the dielectric spacer layer; and forming a second work function metal layer 160 (Fig 9, col 10, lines 15-36), having the second conductivity type, on the channel layers in the upper device region and on the first work function metal layer 165 (Fig 9, at the top of NFET) in the lower device region.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (2020/0294866) taken with Reznicek (2019/0131394).
Cheng teaches the method of forming a semiconductor device, as applied to claims 
1-4,7,8,10-13 above, and fully repeated herein; re-claim 8, wherein forming the lower source/drain regions comprises: growing epitaxial material 502 (Fig 5B, para 60-61) from exposed sidewalls of the channel layers 110; and etching the epitaxial material 502 away from the channel layers 110 in the upper device region 106 (Fig 5B, para 61); and Re-claim 9, wherein forming the upper source/drain regions 604 (Fig 6B, para 63) comprises: growing epitaxial material from exposed sidewalls of the channel layers 110 in only the upper device region 106 (Fig 6B, para 63).
Re-claim 9:  Cheng already teaches growing epitaxial material for the upper source/drain regions 604, but lacks patterning the epitaxial material, such that at least a portion of the lower source/drain regions has no epitaxial material over it.
However, Reznicek teaches (at Fig 12; para 77,75-78,49-56) patterning the epitaxial material 26S, such that at least a portion of the lower source/drain regions 22S has no epitaxial material over it.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of Cheng by patterning the epitaxial material, such that at least a portion of the lower source/drain regions has no epitaxial material over it, as taught by Reznicek.  This is because of the desirability to provide contact structures to the lower source/drain regions so that the semiconductor device can be operated.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (2020/0294866) taken with Reznicek (2019/0131394).
Cheng teaches the method of forming a semiconductor device, as applied to claims 
1-4,7,8,10-13 above, and fully repeated herein; Re-claim 5, Cheng already teaches wherein forming the first work function metal layer by forming the first work function metal 804 (para 69-70; Figs 8-9) on the channel layers to a height that does not exceed a height of a top surface of the dielectric spacer layer (312 in Figs 3B,4B-7B; para 55-57); and partially etching the first work function metal 804 in the upper device region 106.
 	Re-claim 5, as described above, Cheng lacks forming a first sacrificial layer around the first work function metal, to a height that does not exceed a height of a top surface of the dielectric spacer layer; and removing the first sacrificial layer after partially etching the first work function metal.
However, Reznicek teaches (at Fig 9; para 67,66; Fig 8, para 64-65) forming a first sacrificial layer (para 67 for a sacrificial material as the sacrificial layer) around the first work function metal 30, to a height that does not exceed a height of a top surface of the dielectric spacer layer 24, before partially etching the first work function metal 30; and removing the first sacrificial layer (para 67 for removing the sacrificial material after etching) after partially etching the first work function metal 30 in the upper device region.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of Cheng by forming the first sacrificial layer around the first work function metal, to a height that does not exceed a height of a top surface of the dielectric spacer layer and removing the first sacrificial layer after partially etching the first work function metal, as taught by Reznicek.  This is because of the desirability to employ the sacrificial material as a mask to protect the lower portion of the first work function metal during the etching, thereby improving the reliability of the semiconductor device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (2020/0294866) taken with Reznicek (2019/0131394).
Cheng teaches the method of forming a semiconductor device, as applied to claims 
1-4,7,8,10-13 above, and fully repeated herein; Re-claim 6, Cheng already teaches wherein forming the first work function metal layer by forming the first work function metal 804 (para 69-70; Figs 8-9) on the channel layers of the upper device region, and etching away remaining portions of the first work function metal 804 (Fig 9, para 70) from surfaces of the channel layers 110 in the upper device region 106, wherein the first work function metal 804 at the lower device region is at a height that does not reach a height of a lower surface of the channel layers 110 of the upper device region 106.
	Re-claim 6: as described above, Cheng thus lacks forming a second sacrificial layer, to a height that does not reach a height of a lower surface of the channel layers of the upper device region; and removing the second sacrificial layer after etching away the remaining portions of the first work function metal from the surfaces of the channel layers in the upper device region.
However, Reznicek teaches (at Fig 9; para 67,66; Fig 8, para 64-65) forming a second sacrificial layer (para 67 for a sacrificial material as the second sacrificial layer) recessed to the top of dielectric material 24, which is to a height that does not reach a height of a lower surface of the channel layers 110 of the upper device region (nFET region) before etching away remaining portions of the first work function metal 30 from the surfaces of the channel layers in the upper device region, and removing the second sacrificial layer after the etching (para 67 for removing the sacrificial material after etching). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of Cheng by forming the second sacrificial layer to a height that does not reach a height of a lower surface of the channel layers of the upper device region and removing the first sacrificial layer after etching away the first work function metal, as taught by Reznicek.  This is because of the desirability to employ the sacrificial material as a mask to protect the lower portion of the first work function metal during the etching the first work function in the upper device region, thereby improving the reliability of the semiconductor device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frougier (10,510622) taken with Reznicek (2019/0131394).
Frougier teaches the method of forming a semiconductor device, as applied to claims 
1-4,7,10-13 above, and fully repeated herein; Re-claim 5, Frougier already teaches forming a first work function metal layer (255 in Figs 1K-1O; col 6, lines 41-67) on the channel layers 125 in the lower device region, wherein a height of the first work function metal layer (255 in Figs 1N-1O, located under the dielectric spacer layer 210 and on the channel layers 125) does not rise above the dielectric spacer layer (210,160); and partially etching 255 (Figs 1K-1M; col 6, lines 51-67 for etching back) the first work function metal 255 in the upper device region
	Re-claim 5, as described above, Frougier lacks forming a first sacrificial layer around the first work function metal, to a height that does not exceed a height of a top surface of the dielectric spacer layer; and removing the first sacrificial layer after partially etching the first work function metal.
However, Reznicek teaches (at Fig 9; para 67,66; Fig 8, para 64-65) forming a first sacrificial layer (para 67 for a sacrificial material as the sacrificial layer) around the first work function metal 30, to a height that does not exceed a height of a top surface of the dielectric spacer layer 24, before partially etching the first work function metal 30; and removing the first sacrificial layer (para 67 for removing the sacrificial material after etching) after partially etching the first work function metal 30 in the upper device region.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of Frougier by forming the first sacrificial layer around the first work function metal, to a height that does not exceed a height of a top surface of the dielectric spacer layer and removing the first sacrificial layer after partially etching the first work function metal, as taught by Reznicek.  This is because of the desirability to employ the sacrificial material as a mask to protect the lower portion of the first work function metal during the etching, thereby improving the reliability of the semiconductor device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frougier (10,510622)   taken with Reznicek (2019/0131394).
Frougier teaches the method of forming a semiconductor device, as applied to claims 
1-4,7,8,10-13 above, and fully repeated herein; Re-claim 6, Frougier already teaches wherein 
forming a second work function metal layer (270 in Figs 1N-1O; col 7, lines 16-30) on the channel layers 125 in the upper device region and on the first work function metal layer 255 (Fig 1N-1O at left side for the second work function metal layer 270 on the first work function metal 255) in the lower device region; and etching away remaining portions of the first work function metal 255 from surfaces of the channel layers 125 (Fig 1M. col 7, lines 10-15 for etching) para  in the upper device region.
	Re-claim 6: as described above, Frougier thus lacks forming a second sacrificial layer, to a height that does not reach a height of a lower surface of the channel layers of the upper device region; and removing the second sacrificial layer after etching away the remaining portions of the first work function metal from the surfaces of the channel layers in the upper device region.
However, Reznicek teaches (at Fig 9; para 67,66; Fig 8, para 64-65) forming a second sacrificial layer (para 67 for a sacrificial material as the second sacrificial layer) recessed to the top of dielectric material 24, which is to a height that does not reach a height of a lower surface of the channel layers 110 of the upper device region (nFET region) before etching away remaining portions of the first work function metal 30 from the surfaces of the channel layers in the upper device region, and removing the second sacrificial layer after the etching (para 67 for removing the sacrificial material after etching). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of Frougier by forming the second sacrificial layer to a height that does not reach a height of a lower surface of the channel layers of the upper device region and removing the first sacrificial layer after etching away the first work function metal, as taught by Reznicek.  This is because of the desirability to employ the sacrificial material as a mask to protect the lower portion of the first work function metal during the etching the first work function in the upper device region, thereby improving the reliability of the semiconductor device.


Claim 8 is rejected under 35 U.S.C. 102(a)(1), as being anticipated by Frougier (10,510622) taken with Reznicek (2019/0131394).
 Frougier teaches (at Fig 1O;1A-1P; col 3, line 64 to col 8, line 6) the method of forming the semiconductor device, as applied to claims 1-4,7,10-13 above, and fully repeated herein; Re-claim 8, Frougier teaches wherein forming the lower source/drain regions comprises: growing epitaxial material (P-type epi 225 in Fig 1I, col 6, lines 28-34) from exposed sidewalls of the channel layers 125; and Re-claim 9, wherein forming the upper source/drain regions (235 in Fig 1I, col 6, lines 28-34) comprises: growing epitaxial material (N-type epi 235, Fig 1I, col 6, lines 28-34) from exposed sidewalls of the channel layers 125 in only the upper device region; and patterning the epitaxial material, such that at least a portion of the lower source/drain regions has no epitaxial material over it.
Re-claim 8: As described above , Frougier already teaches forming the lower source/drain regions by growing the epitaxial material from exposed sidewalls of the channel layers, but lacks etching the epitaxial material away from the channel layers in the upper device region. 
However, Reznicek teaches (at Figs 4-5; para 49-53) forming the lower source/drain regions comprises: growing epitaxial material 22 (Fig 4; para 49-51) from exposed sidewalls of the channel layers 14P; and etching the epitaxial material 22 away from the channel layers 14P in the upper device region (Fig 5; para 52-53). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the lower source/drain regions of the semiconductor device of Frougier by etching the epitaxial material away from the channel layers in the upper device region, as taught by Reznicek.  This is because of the desirability to retain a portion of the epitaxial material for forming the lower source/drain regions in a simple process.
 

Claim 9 is rejected under 35 U.S.C. 102(a)(1), as being anticipated by Frougier (10,510622) taken with Reznicek (2019/0131394).
 Frougier teaches (at Fig 1O;1A-1P; col 3, line 64 to col 8, line 6) the method of forming the semiconductor device, as applied to claims 1-4,7,10-13 above, and fully repeated herein; and Re-claim 9, Frougier teaches wherein forming the upper source/drain regions (235 in Fig 1I, col 6, lines 28-34) comprises: growing epitaxial material (N-type epi 235, Fig 1I, col 6, lines 28-34) from exposed sidewalls of the channel layers 125 in only the upper device region; and patterning the epitaxial material, such that at least a portion of the lower source/drain regions has no epitaxial material over it.
Re-claim 9:  As described above, Frougier already teaches growing epitaxial material for the upper source/drain regions 235, but lacks patterning the epitaxial material, such that at least a portion of the lower source/drain regions has no epitaxial material over it.
However, Reznicek teaches (at Fig 12; para 77,75-78,49-56) patterning the epitaxial material 26S, such that at least a portion of the lower source/drain regions 22S has no epitaxial material over it.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of Frougier by patterning the epitaxial material, such that at least a portion of the lower source/drain regions has no epitaxial material over it, as taught by Reznicek.  This is because of the desirability to provide contact structures to the lower source/drain regions so that the semiconductor device can be operated.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (10,236,217) taken with Reznicek (2019/0131394).
Ando teaches the method of forming a semiconductor device, as applied to claims 
1-3,7-9,11-13 above, and fully repeated herein; Re-claim 4, Ando teaches forming a first work function metal layer 165 (Fig 9, col 10, lines 15-36) on the channel layers 105a,105b in the lower device region (Fig 9 for NFET region); and forming a second work function metal layer 160 (Fig 9, col 10, lines 15-36) on the channel layers 105c,105d in the upper device region.  
	Re-claim 4:  As described above, Ando already teaches forming the first work function metal layer in the lower device region and forming a second work function metal layer in the upper device region, but does not provide details of claim 4 by conformally forming a first work function metal on the channel layers of both the upper device region and the lower device region; partially etching the first work function metal in the upper device region with an etch that exposes at least a portion of sidewalls of the dielectric spacer layer; removing the first sacrificial layer; and etching away remaining portions of the first work function metal from surfaces of the channel layers in the upper device region. 
	 However, Reznicek teaches (at Figs 8-9; para 67,66; 64-65) conformally forming a first work function metal 30 (Fig 8, para 64-65) on the channel layers 14P of both the upper device region (nFET region in Figs 8-9) and the lower device region (pFET region in Figs 8-9); partially etching the first work function metal 30 (Fig 9, para 66-67) in the upper device region with an etch that exposes at least a portion of sidewalls of the dielectric spacer layer 24; and etching away remaining portions of the first work function metal 30 (at Fig 9; para 67,66) from surfaces of the channel layers 14P in the upper device region (nFET region). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device by forming the first work function metal of Ando by conformally forming a first work function metal on the channel layers of both the upper device region and the lower device region; partially etching the first work function metal in the upper device region with an etch that exposes at least a portion of sidewalls of the dielectric spacer layer; removing the first sacrificial layer; and etching away remaining portions of the first work function metal from surfaces of the channel layers in the upper device region, as taught by Reznicek, because these processing steps have been proven in the art for forming the first work function metal in the lower device region in an effective and simple manner, thereby improving the reliability of the semiconductor device. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (10,236,217) taken with Reznicek (2019/0131394).
Ando and Reznicek teach the method of forming the semiconductor device, as applied to claim 4 above 1-3,7-9,11-13 above, and fully repeated herein; Re-claim 5, Ando teaches forming a first work function metal layer 165 (Fig 9, col 10, lines 15-36) on the channel layers 105a,105b in the lower device region (Fig 9 for NFET region), wherein a height of the first work function metal layer 165 (Fig 9) does not rise above the dielectric spacer layer 132; and wherein Reznicek teaches partially etching the first work function metal 30 (Fig 9, para 66-67) in the upper device region with an etch that exposes at least a portion of sidewalls of the dielectric spacer layer 24.
	Re-claim 5, as described above, Ando lacks forming a first sacrificial layer around the first work function metal, to a height that does not exceed a height of a top surface of the dielectric spacer layer; and removing the first sacrificial layer after partially etching the first work function metal.
However, Reznicek teaches (at Fig 9; para 67,66; Fig 8, para 64-65) forming a first sacrificial layer (para 67 for a sacrificial material as the sacrificial layer) around the first work function metal 30, to a height that does not exceed a height of a top surface of the dielectric spacer layer 24, before partially etching the first work function metal 30; and removing the first sacrificial layer (para 67 for removing the sacrificial material after etching) after partially etching the first work function metal 30 in the upper device region.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of the relied references including Ando by forming the first sacrificial layer around the first work function metal, to a height that does not exceed a height of a top surface of the dielectric spacer layer and removing the first sacrificial layer after partially etching the first work function metal, as taught by Reznicek.  This is because of the desirability to employ the sacrificial material as a mask to protect the lower portion of the first work function metal during the etching, thereby improving the reliability of the semiconductor device.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (10,236,217) taken with Reznicek (2019/0131394).
Ando and Reznicek teach the method of forming the semiconductor device, as applied to claim 4 above 1-3,7-9,11-13 above, and fully repeated herein; Re-claim 6, Ando teaches forming a second work function metal layer 160 (Fig 9, col 10, lines 15-36) on the channel layers 105c,105d in the upper device region and on the first work function metal layer 165 (Fig 9, at the top of NFET) in the lower device region; and wherein Reznicek teaches etching away remaining portions of the first work function metal 30 (at Fig 9; para 67,66) from surfaces of the channel layers 14P in the upper device region (nFET region). 
	Re-claim 6: As described above, Ando lacks forming a second sacrificial layer, to a height that does not reach a height of a lower surface of the channel layers of the upper device region; and removing the second sacrificial layer after etching away the remaining portions of the first work function metal from the surfaces of the channel layers in the upper device region.
However, Reznicek teaches (at Fig 9; para 67,66; Fig 8, para 64-65) forming a second sacrificial layer (para 67 for a sacrificial material as the second sacrificial layer) recessed to the top of dielectric material 24, which is to a height that does not reach a height of a lower surface of the channel layers 110 of the upper device region (nFET region) before etching away remaining portions of the first work function metal 30 from the surfaces of the channel layers in the upper device region, and removing the second sacrificial layer after the etching (para 67 for removing the sacrificial material after etching). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of the relied reference including Ando by forming the second sacrificial layer to a height that does not reach a height of a lower surface of the channel layers of the upper device region and removing the first sacrificial layer after etching away the first work function metal, as taught by Reznicek.  This is because of the desirability to employ the sacrificial material as a mask to protect the lower portion of the first work function metal during the etching the first work function in the upper device region, thereby improving the reliability of the semiconductor device.


Response to Amendment  
Applicant's Amendment filed May 05, 2022 and remarks thereof with respect to claims 
1-13 have been considered but are moot in view of the new ground(s) of rejection.

** Regarding Cheng (2019/0131394): 
 Applicant stated at (05/05/2022 Remark page 8) that 
…Cheng was assigned to International Business Machines Corporation at the time of filing of the present invention, as shown by the assignment executed on March 14, 2019, at reel/frame number 048609/0008. The present application was also assigned to International Business Machines Corporation at the time of filing, as shown by the assignment executed on April 3, 2020, at reel/frame number 052389/0515. As a result, 35 U.S.C. § 102(b)(2)(C) disqualifies...

	In response, however, Applicant’s statement was failed to state “…, not later than the effective filing date of the claimed invention…”, as required under 35 U.S.C. §102(b)(2)(C).  
Accordingly, Cheng (2019/0131394) is still a valid prior art reference against the present application.
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822